DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This nonfinal action is in response to the amendment dated 04/28/22. This action is made nonfinal in light of the new applied reference
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (WO 2014/184544 A1).
Hancock discloses a probe withdrawal device (Fig.3A:302, 304, 312, 314, and 316; page 7, numbered lines 14-19) for moving an elongate probe (Fig.3A:312, 314, and 316) through an instrument channel (Fig.3A:304) of a surgical scoping device (Fig.3A:300), the probe withdrawal device comprising:
a cable (Fig.3A:302) coupling element operably connected to the elongate probe (Fig.3A:312, 314, and 316) at a proximal end (unlabeled right side of coaxial cable 302 as shown in Fig.3A) thereof; and
a motor (page 7, numbered lines 1-19) arranged to drive the cable coupling element to cause relative movement at a predetermined rate (the different types of motors mentioned on page 7 in Hancock are capable of driving the coaxial cable at different predetermined rates) between the elongate probe and the instrument channel in a longitudinal direction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (US 2010/0296977 A1) in view of Hancock (WO 2014/184544 A1).
Regarding claim 1, Hancock (977) discloses a Sterilisation apparatus (Fig.1) for sterilising an instrument channel of a surgical scoping device [0072], the apparatus comprising:
 a sterilisation instrument configured to be inserted through the instrument channel of a surgical scoping device [0072], the sterilisation instrument comprising:  
An elongate probe (Fig.14 and [0048]) comprising a coaxial cable for conveying a radiofrequency (RF) electromagnetic (EM) energy and/or microwave EM energy [0053], and a probe tip connected at the distal end of the coaxial cable for receiving the RF and/or microwave energy (Fig.14:330), 
Wherein the coaxial cable comprises an inner conductor, an outer conductor and a dielectric material separating the inner conductor from the outer conductor,
Wherein the probe tip comprises a first electrode [0048 and 0062] connected to the inner conductor of the coaxial cable and a second electrode [0057] connected to Be the outer conductor of the coaxial cable, and
Wherein the first electrode and second electrode are arranged to produce an electric field from the received RF and/or microwave frequency EM energy [0057] and 
A withdrawal device [0072] for withdrawing the sterilisation instrument from the instrument channel at a predetermined rate. 
Hancock (977) appears silent to disclose the structural components of the withdrawal device.
Hancock (544) discloses a probe withdrawal device (Fig.3A:302, 304, 312, 314, and 316; page 7, numbered lines 14-19) for moving an elongate probe (Fig.3A:312, 314, and 316) through an instrument channel (Fig.3A:304) of a surgical scoping device (Fig.3A:300), the withdrawal device comprises: a cable (Fig.3A:302) coupling element operably connected to the elongate probe (Fig.3A:312, 314, and 316) at a proximal end (unlabeled right side of coaxial cable 302 as shown in Fig.3A) thereof; and a motor (page 7, numbered lines 1-19) arranged to drive the cable coupling element to cause relative movement at a predetermined rate (the different types of motors mentioned on page 7 in Hancock are capable of driving the coaxial cable at different predetermined rates) between the elongate probe and the instrument channel in a longitudinal direction. 
Hancock (544) teaches that the advantage of the withdrawal device in enabling the device to switch to a state suitable for deep coagulation (page 5, numbered lines 18-24). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute Hancock (977) withdrawal device with Hancock (544) probe withdrawal device in order to switch to a state suitable for deep coagulation.
Regarding claim 2, the sterilization instrument [0072] in Hancock is capable of being configured to be extendable out of the instrument channel to deliver the RF EM energy and/or the microwave EM energy into biological tissue located at a distal end of the instrument channel. 
Regarding claim 3, Hancock discloses that the sterilisation instrument further comprises a gas conduit (Fig.9:315) for conveying gas to the-probe tip, and wherein the first electrode and second electrode are arranged to produce an electric field from the received RF and/or microwave frequency EM energy (Fig.9:2000) across a flow path of gas received from the gas conduit to produce a thermal plasma or a non-thermal a plasma.
Regarding claim 4, Hancock discloses that the coaxial cable has a lumen (Fig.9:318) extending from a proximal end to a distal end of the cable, wherein the lumen forms the gas conduit (Fig.9:315, 311, and 316) for conveying gas through the elongate probe to the probe tip.
Regarding claim 5, Hancock discloses that the gas conduit passes (Fig.9:311) through the probe tip. 
Regarding claim 6, Hancock discloses that the probe tip is a plasma applicator having an enclosed plasma generating region and an outlet for directing plasma (Fig.8:318 and 1000) out of the plasma generating region towards an inner surface of the instrument channel [0071].
Regarding claim 12, Hancock (977) discloses that the gas conduit terminates in a needle (the unlabeled right-side needle shown in Fig.8).
Response to Arguments
Applicant's arguments filed on 04/28/22 have been fully considered but they are not persuasive. The newly applied reference (WO 2014/184544 A1) discloses a probe retractable device having a cable connected to the probe and a motor for actuating movement between the probe and device channel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798